Woods, J.,
delivered the opinion of the court.
The record shows that this suit is really an action of trespass brought in a court of equity. The recovery is sought for an oppressive and excessive levy made by a sheriff of a writ of attachment, and is purely an action for damages for a trespass.
Sectiou 161 of the constitution does not confer jurisdiction .in cases of this character upon chancery courts. That section confers jurisdiction on chancery courts, concurrent with the circuit courts, “of suits on bonds of fiduciaries and public officers for failure to account for money or property received, or wasted or lost by neglect or failure to collect,” etc. This is not a suit for the failure of a public officer to account for money or property received for appellee’s benefit, or on her behalf; nor is it a suit for money or property wasted or lost by neglect or failure of the officer to collect under process in favor of appellee. It is a suit for the recovery of damages for an oppressive and grossly excessive levy, and § 161 has no application, and the court below was without jurisdiction, in our opinion.
But the court assumed jurisdiction, and, as this is the only error assigned, or apparent, we cannot reverse the decree overruling appellant’s demurrer to the bill of complaint. *524Section 147 of the constitution declares “that no judgment or decree in any chancery or circuit court, rendered in any civil cause, shall be reversed or annulled on the ground of want of jurisdiction to render said judgment or decree, from any error or mistake as to whether the cause in which it was rendered was of equity or common law jurisdiction; but, if the supreme court shall find error in the proceedings other than as to jurisdiction, and it shall be necessary to remand the ease, the supreme court may remand it to that court which, in its opinion, can best determine the controversy.” We find here practical authority for the virtual obliteration of the lines of demarkation between courts of law and equity, if the judges and chancellors of the-inferior- courts choose to disregard, or fail to observe, those distinguishing lines. And this 'court is forbidden to reverse or annul decrees or judgments rendered in the lower courts, even if there was want of jurisdiction, if no other error than want of jurisdiction is to be found. That diverse and conflicting rules of practice and procedure may obtain in the several court districts is plain. The chancery court of one district may assume jurisdiction of common law causes, and the equity courts of the adjoining districts may refuse to entertain such jurisdiction. In the same district variant and uncertain rules and methods may obtain. The diversities of practice may be found in the same district under different chancellors or circuit judges from time to time presiding therein. It is practically within the power of the chancellors' and circuit judges, under this provision of the constitution, to virtually abrogate the distinction between courts of common law and equity jurisdiction. We have the singular anomaly of a constitutional scheme of two courts, common law and equity, and yet with power in the inferior judges to effectually blend the jurisdictions, each in his own district. But, remarkable as the results flowing from this anomaly are, we are not to disregard the plain requirements of the fundamental law. The court below, in the case at bar, clearly had no jurisdiction, and should have sustained *525the demurrer to the bill, and so have driven complainant to his common law remedy. But the learned chancellor having entertained jurisdiction, and this being the only error committed, we are forbidden to reverse.
It may be thought by some that the supreme court is forbidden to reverse onlyjftnai'judgments or decrees, where error from want of jurisdiction appears. But the all-sufficient answer to this suggestion is, that the framers of the constitution, with a clear apprehension of the distinction between final and interlocutory decrees and judgments, declare that no decree shall be reversed because of want of jurisdiction in the lower court. There is nothing'to even suggest that only decrees or judgments determining and settling the merits, were included in this constitutional provision. We are not to arbitrarily interpolate qualifying words or expressions to limit a constitutional inhibition. The language is plain, unambiguous, all-comprehensive. The purpose of this section of the constitution is to prevent reversals because of want of jurisdiction in the court below. In other words, a decree or judgment, in all other respects correct, shall not be reversed simply because the right decree or judgment has been rendered or pronounced in the wrong court. If the final decree or judgment cannot, in such case, be annulled or reversed by us, if the laborious result of protracted litigation, in its completed finality, cannot be reviewed by us, what reason can be assigned for holding that an interlocutory order — a single step in the progress of the completed litigation — may be reversed or annulled by this court? Rather, must it not be held that, if the final decree or judgment, the perfected product of the litigation, is irreversible here when the only error is want of jurisdiction in the court below, each step in the course of the litigation, resulting in that perfected product, must be held irreversible also?
That the inhibition laid on this court in this section of the constitution, is not confined , to action on final decrees or judgments, is manifest from a consideration of the startling *526incongruity of the civil administration which would result from adopting the construction contended for by those who would restrict the inhibition to final decrees or judgments. We shall, in that case, have the intolerable anomaly of appeals maintainable from decrees or demurrers in courts of equity, in cases where the lower court was without jurisdiction, and, in like cases, no appeals allowed from judgments of circuit courts. Surely no one can be found to insist that this absurd inconsistency of civil administration was any part of the constitutional scheme for mitigating what must have been supposed to be the evils of too rigidly observing the bounds of jurisdiction between the courts of law and equity.
We are bound to uphold and observe and enforce the organic law as we find it plainly written; and, if inconvenience, incongruity and seeming absurdity shall mark the administration of civil law, we must not concern ourselves unnecessarily thereat.
The only error assignable is the want of jurisdiction in the court below to render the decree, and, as the learned chancellor entertained jurisdiction, under § 147 of the constitution forbidding a revez’sal in this court because of such error,
The decree overruling the demurrer is affirmed, and the appellants given leave to answer within thirty days after mandate filed in the court below.